Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a polymer composition comprising: a thiol crosslinker; and a polymer having carbon-carbon double-bond crosslinkable sites substantially regularly spaced along a polymer chain of the polymer; wherein the polymer, when crosslinked, forms a thermoset polymer having: (a) shape memory properties, and (b) a glass transition range between 25 and 80 degrees Celsius.
While the prior art of record discloses polyurethane based polymers containing crosslinkable sites along the polymer chain, (for example, Biranowski, Watanabi)  which polyurethanes exhibit phase shape memory properties when crosslinked, the prior art does not teach or fairly suggest polymer compositions containing polymers having carbon-carbon double-bond crosslinkable sites substantially regularly spaced along a polymer chain of the polymer and a thiol crosslinker , which polymer has an ability to be crosslinked into a shape memory thermoset having the claimed Tg.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ